Title: To George Washington from Capel & Osgood Hanbury, 20 November 1765
From: Capel & Osgood Hanbury
To: Washington, George



Esteemd Friend
London Novr 20, 1765

Thy favr of Sepr 20 is before us & in answer thereto have to advise that no Care or endeavrs of ours shall be wanting to render satisfactory Sales of the 12 Hds Tobo now on board the Fauquier at Portsmo. We are drawing out our friends Accots Currt to send in the Spring & due Credits given to D. P. Custis’s Estate as directed by thee. As we have not yet been concern’d in the Hemp & flax Trade we are not at present ennabled to answer thy requests respecting those articles but are endeavourg to get information thereupon in wch if we succeed we will communicate to thee, that wch is rotted in clear Water will sell much better then either Snow or dew rotted the collour of both the latter being bad the Bearer Capt. Esten has three samples of Virga Hemp of these three sorts & one of Petersburg wth the Buyers sentiments here thereupon to wch as far as that information will go We request thee to be referred—By the return of the Hanbury or Fauquier we hope for thy Consignment and wth Esteem—Thy Assurd Friends

C. & O. Hanbury

